IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NINA HICKS,                           NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1565

EMERITUS AT OAKBRIDGE,
ET AL,

      Appellee.


_____________________________/

Opinion filed June 13, 2016.

An appeal from an order of the Judge of Compensation Claims.
Mark A. Massey, Judge.

Date of Accident: January 30, 2013.

Bill McCabe, Longwood, for Appellant.

Thomas P. Vecchio of Vecchio, Carrier, Feldman & Johannessen, P.A., Lakeland,
for Appellee.




PER CURIAM.

      This court having received Appellees’ confession of error and request to

remand based on the Supreme Court of Florida’s recent opinion in Castellanos v.

Next Door Co., 41 Fla. L. Weekly S197 (Fla. April 28, 2016), and finding that
reversal is warranted in light of that opinion, the order of the Judge of Compensation

Claims is REVERSED and this case is REMANDED for proceedings consistent

with that opinion.


ROWE, KELSEY, and JAY, JJ., CONCUR.




                                          2